         Case 3:17-cv-02026-JBA Document 148 Filed 12/02/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

CONFIGAIR LLC,                                      )
                                                    )      LEAD DOCKET NO.
       Plaintiff/Counterclaim Defendant,            )      3:17-CV-02026-JBA
                                                    )      U.S.D.C./NEW HAVEN
       v.                                           )
                                                    )      Judge Janet Bond Arterton
HENRY KURZ,                                         )
                                                    )
       Defendant/Counterclaimant.                   )




 MOTION TO SEAL MEMORANDUM OF LAW IN SUPPORT OF MOTION TO RE-
OPEN CASE AND RENEWED MOTION TO ENFORCE SETTLEMENT AGREEMENT
             AND DECLARATION OF REBECCA BRAZZANO

       Plaintiff/Counterclaim Defendant ConfigAir LLC (“ConfigAir”) is filing herewith its

Motion to Re-Open Case and Renewed Motion to Enforce Settlement Agreement and its

Memorandum of Law and the Declaration of Rebecca Brazzano in support of that motion.

ConfigAir respectfully moves this Court, pursuant to Local Rule 5(e)(4), to permit it to file its

Memorandum of Law in Support of the Motion to Re-Open Case and Renewed Motion to

Enforce Settlement Agreement and the accompanying Declaration of Rebecca Brazzano with

accompanying exhibits, under seal.

       In support of this Motion, ConfigAir relies on its Memorandum of Law in Support, which

is being filed concurrently with this Motion.
        Case 3:17-cv-02026-JBA Document 148 Filed 12/02/19 Page 2 of 3




Dated: December 2, 2019                     Respectfully submitted,


                                            /s/ Rebecca Brazzano
                                            Rebecca Brazzano (18443)
                                            THOMPSON HINE LLP
                                            335 Madison Avenue
                                            12th Floor
                                            New York, NY 10017-4611
                                            Tel. (212) 344-3941
                                            Fax (212) 344-6101
OF COUNSEL:                                 Email: Rebecca.Brazzano@ThompsonHine.com

Anthony J. Hornbach
THOMPSON HINE LLP
312 Walnut Street, Suite 1400
Cincinnati, OH 45202
Tel. (513) 352-6721
Fax (513) 241-4771
Email: Tony.Hornbach@ThompsonHine.com




                                        2
         Case 3:17-cv-02026-JBA Document 148 Filed 12/02/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019 a true and correct copy of the foregoing was

served by electronic mail upon the following:

       Joshua B. Kons
       LAW OFFICE OF JOSHUA B. KONS, LLC
       92 Hopmeadow Street, Lower Level
       Weatogue, Connecticut 06089
       Joshuakons@konslaw.com



                                            /s/ Rebecca Brazzano
                                                   Rebecca Brazzano




                                                3
